Citation Nr: 1812895	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-06 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetic ulcers to include secondary to service connected foot disorders.

2.  What initial evaluation is warranted for pes planus since March 17, 2011? 

3.  Entitlement to a total rating due to unemployability caused by service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach., Counsel

INTRODUCTION
 
The Veteran served on active duty from December 1964 to December 1965.
 
This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office in October 2014, March 2015, and October 2015.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
Following a September 2015 VA examination a physician examiner opined that the Veteran's diabetic ulcerations of the feet had been aggravated by service-connected foot disabilities, however, the examiner was unable to establish by medical evidence the baseline level of severity of the nonservice-connected diabetic foot ulcers created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the diabetic foot ulcers.  The examiner stated that a level of true progression (from the baseline) could not be established, as there are too many other variables present.  Given that the a podiatrist has greater expertise in the field of foot disorders, the Board finds further development to be in order to address this latter question.  
 
The issue of entitlement to a total disability rating based on individual unemployability is inextricably intertwined with the Veteran's claim for an increased rating for his service-connected pes planus.  Accordingly, the individual unemployability claim will be held in abeyance pending the requested development.  
 
The case is REMANDED to the AOJ for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Ask the Veteran to identify the names and addresses of any health care provider who has treated him for any foot or right knee disorder since January 2017.  Then, request those records directly from the health care provider identified by the Veteran.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  
 
If the records identified by the Veteran are held by a Federal department or agency, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  
 
If the requested records are held by an entity not affiliated with the Federal government, and those records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C. § 5103A(b) (2012); 38 C.F.R. § 3.159(e) (2017).
 
2.  Thereafter schedule the Veteran for an examination by a podiatrist, who has not previously examined the appellant, to determine the determine the nature and etiology of his diabetic foot ulcers. The Veteran's VBMS and Virtual VA files, as well as copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 
 
With respect to any diagnosed pes planus the examiner must state the degree of impairment, e.g., severe or pronounced and whether or not the Veteran has objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and accentuated use; indications of swelling on use; characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of the feet; a marked inward displacement and severe spasm of the tendo Achilles on manipulation; and/or improvement with orthopedic shoes or appliances.
 
The examiner must also state how the Veteran's pes planus affects his daily activities, including, but not limited to his activities of daily living and his employment.  
 
If diabetic foot ulcers are diagnosed, the examiner must opine whether it is at least as likely as not that diabetic ulcers are proximately due to or have been aggravated by the Veteran's bilateral pes planus, bilateral hallux valgus, and/or bilateral hammertoes.  If aggravation is found, the examiner must identify the service-connected foot disability or disabilities that is/are primarily responsible for aggravation of the diabetic ulcers. Aggravation is present when there is an increase in the severity the diabetic ulcers that is proximately due to or the result of a service-connected disorder, and not due to their natural progress.  
 
If the examiner determines that diabetic foot ulcers have been aggravated by any service-connected foot disability, the examiner must attempt to establish by medical evidence the baseline level of severity of the diabetic foot ulcers before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the diabetic ulcers.  If this cannot be determined without resort to speculation the examiner must so state and explain why.
 
A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
3.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2017). 
 
A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the VBMS file.
 
4.  Then, after undertaking any additional development warranted readjudicate the issues of entitlement to service connection for diabetic foot ulcers; entitlement to an increased rating for pes planus; and entitlement to a total disability rating based on individual unemployability.  If any  benefit  sought on appeal is  not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 
 
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The Veteran need take no action unless he is notified to do so.  He has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
 
Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


